,;,;A;,;;,O;;;;24.;.;;5;;;,B.;;CR,;;,ev;,;.. .;;;02;;,;/0;;;;8/,;;;20;,;.19;,,.),;;;Ju;;;,dg,;;m;;;;enc:at';;.;.·n.:..aC:;.;r;;;;im;;;;in;;;;al"-P"'etty~Cas;;;;,e;;,a(;;;M,;;;od;;;;ifi;;;;ed~)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _....,:P;;;,ag,;;e,;,;l;;;;of.a,.!
                                                                                                                                                                                                                                                                       C\\

                                                             UNITED STATES DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                                                                          JUDGMENT IN A CRIMINAL CASE
                                                               V,                                                                                     (For Offenses Committed On or After November 1, 1987)


                                 Miguel Angel Pina-Penuelas                                                                                           Case Number: 3:19-mj-22993

                                                                                                                                                     Kris J.


 REGISTRATION NO. 86740298
                                                                                                                                                                                                   JUL 2 9 2019
 THE DEFENDANT:
   C>s] pleaded guilty to count(s) _l::__::_o::_f..::C..::o=m2p..::la=i=nt.:___ _ _ _ _ _ _ _--+seimif-fl.                                                                                      ii-,-e,,rt\,:m?,-,:,.;,.~~krn.-11---
  •        was found guilty to count( s)                                                                                                                                     BY
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                                          Nature of Offense                                                                                                                                    Count Number(s)
 8:1325                                                   ILLEGAL ENTRY (Misdemeanor)                                                                                                                          1

   D The defendant has been found not guilty on count( s)
                                                   -------------------
   •       Count(s) - - - - - - - - - - - - - - - ~ - - dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                                   )i TIME SERVED                                                                          • __________ days
   C>sl Assessment: $10 WAIVED C>sl Fine: WAIVED
   C>sl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                               Monday, July 29, 2019




                                                                                                                                               UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                                                                                                           3:19-mj-22993
